On order of the Court, the application for leave to appeal the June 20, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals, which shall hold this case in abeyance pending its decision in People v. Arnold (On Remand) (Court of Appeals Docket No. 325407). After Arnold is decided, the Court of Appeals shall determine whether its Arnold opinion controls in this case and, if it does, reconsider this case in light of Arnold .
We do not retain jurisdiction.